—In a child protective proceeding pursuant to Family Court Act article 10, the father appeals, as limited by his brief, from so much of an “order of fact-finding and disposition” of the Family Court, Kings County (Adams, J.), dated August 20, 1996, as, after a hearing, adjudged his stepson, as well as his two biological children, to be abused.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
*314The Commissioner of Social Services and the Law Guardian correctly argue that the father’s behavior with respect to the oldest child, his stepson, was, under the circumstances of this case, sufficient to warrant a finding of abuse as to that child and a derivative finding of abuse with respect to the two younger children (see, Family Ct Act § 1046 [a] [i]; Matter of Child Welfare Admin. [Tia C.] v Marsha C., 225 AD2d 766; Matter of Amanda LL., 195 AD2d 708; Matter of Ely P., 167 AD2d 473).
The father’s remaining contentions are without merit. Bracken, J. P., S. Miller, Thompson and Sullivan, JJ., concur.